Citation Nr: 1204446	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-35 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2009, the Veteran testified at a hearing before a Veterans Law Judge at the RO.  A transcript of the proceeding is of record.

In March 2010, the Board remanded the Veteran's claim for further development.  The case has since been returned to the Board for further appellate action.


REMAND

As mentioned above, in November 2009, the Veteran testified during a Board hearing before a Veterans Law Judge; however, the Veterans Law Judge who presided over that hearing is no longer employed by the Board.  The law requires the Veterans Law Judge who conducted the hearing to participate in the decision on appeal.  38 C.F.R. § 20.707 (2011).  Therefore, in December 2011, the Board sent the Veteran a letter informing him of this and offering him another hearing before a Veterans Law Judge who will ultimately decide this appeal.  In January 2012, the Veteran responded and requested another hearing before a Veterans Law Judge at the RO (i.e., Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also         38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board hearings, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.


Accordingly, the matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

The RO should schedule the Veteran for a Travel Board in accordance with the docket number of this appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


